 268309 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We reject the General Counsel's argument that the Respondent'sexceptions should be rejected under Sec. 102.46 of the Board's
Rules and Regulations because the exceptions do not cite the precise
portions of the record relied on, and because the Respondent argues
facts not in evidence in its brief in support of exceptions. Although
the Respondent's exceptions do not conform in all particulars with
Sec. 102.46, they are not so deficient as to warrant rejection. More-
over, the General Counsel has neither claimed nor shown prejudice
as a result of any deficiency.2All dates are in 1990 unless noted.3The arbitration hearing ultimately resumed on January 14, 1991.4In its November 2 letter, the Respondent additionally informedthe Union that because of the pending charges it would not: (1) pro-
vide requested information pertaining to the layoff grievance; (2)
permit the Union access to its facilities; or (3) remit monthly dues
and initiation fees. The judge found, and we agree, that these three
acts violated Sec. 8(a)(5).5The judge found that the refusal to arbitrate the grievance lastedfrom November 2, 1990, until January 14, 1991, as alleged in the
complaint. At the hearing, however, the General Counsel amended
the complaint to allege that the refusal to arbitrate ended on Novem-
ber 19, 1990. Accordingly, we correct the judge's error.Cherry Hill Textiles, Inc. and United ProductionWorkers Union, Local 17±18. Case 29±CA±15333October 21, 1992DECISION AND ORDERBYMEMBERSDEVANEY, RAUDABAUGH, ANDOVIATTOn March 31, 1992, Administrative Law JudgeJames F. Morton issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings, and
conclusions and to adopt the recommended Order as
modified.1. The judge found, among other things, that the Re-spondent's refusal to arbitrate a grievance constituted
a unilateral change in the collective-bargaining agree-
ment and a breach of its duty to bargain collectively
with the Union, in violation of Section 8(a)(5). The
Respondent excepts, claiming that its delay of arbitra-
tion was justified because: (1) a complaint had issued
in Case 29±CA±15033 that raised the same issue that
was to be presented in the arbitration; (2) the Board
had primary jurisdiction over the dispute; and (3) the
Respondent's 17-day refusal to arbitrate was de mini-
mis. For the following reasons, we agree with the Re-
spondent that its refusal to arbitrate did not violate the
Act.The Respondent is a New York corporation engagedin the dyeing and finishing of textiles. The Union rep-
resents a unit of the Respondent's employees under a
May 1, 1990, to April 30, 1993 collective-bargaining
agreement. Under the agreement, any grievances aris-
ing out of the contract may be submitted by either
party to arbitration.In July 1990,2a unit employee was laid off. Theemployee filed a grievance with the Union and, on Au-
gust 13, the Union requested arbitration. Arbitration
was originally scheduled for October 10. It com-
menced on October 31, and was to be continued onNovember 29.3On November 2, the Respondent wrotethe Union stating that, because unfair labor practice
charges were pending before the Board involving the
issue to be arbitrated, it would not, inter alia, continue
to arbitrate the layoff.4On November 19, the Respond-ent agreed to arbitrate the grievance.5The Board has generally held that the pendency ofunfair labor practice charges is not a defense to a re-
fusal to bargain with the union filing those charges.
Zenith Radio Corp., 187 NLRB 785, 785 (1971); andPine Manor Nursing Home, 230 NLRB 320, 326(1977). But see Airport Aviation Services, 292 NLRB823, 830 (1989). It is equally well settled that a refusal
to arbitrate a particular grievance or class of grievances
will not violate Section 8(a)(5), although it may con-
stitute a breach of contract. General Chemical Corp.,290 NLRB 76, 84 (1988); A. H. Belo Corp., 285NLRB 807, 807 (1987); and Indiana & Michigan Elec-tric Co., 284 NLRB 53, 54 fn. 7 (1987). Only wherethe breach of contract amounts to wholesale repudi-
ation of the contract, or substantially infringes on the
statutory right of a bargaining representative, will the
Board find that Section 8(a)(5) is violated. Indiana &Michigan Electric Co., supra at 59±60; and ParamountPotato Chip Co., 252 NLRB 794, 796±797 (1980).In Airport Aviation Services, the Board found thatthe employer's refusal to discuss grievances involving
issues pending before the Board did not violate Section
8(a)(5). Although the respondent in Airport Aviationcontemporaneously violated Section 8(a)(5) by submit-
ting inaccurate and incomplete responses to the union's
request for information, by refusing to provide infor-
mation on another occasion and by refusing to answer
grievances that arose during the term of the expired
contract, these violations did not render unlawful the
respondent's refusal to discuss the grievances. Thus, as
the refusal was limited to a specific class of griev-
ances, did not ``obstruct the overall functioning of the
process of grievance resolution,'' and did not threaten
the basic bargaining relationship, the Board found that
Section 8(a)(5) was not violated. Id. at 830.Here, the Respondent's November 2 letter limitedthe refusal to arbitrate to one specific grievance involv-
ing an issue pending before the Board. The refusal
lasted only 17 days. Although the refusal occurred in
the context of other unfair labor practices, discussed 269CHERRY HILL TEXTILES6Member Oviatt agrees with the judge that the Respondent's re-fusal to provide information violated Sec. 8(a)(5), but relies just on
the Respondent's failure to object at the hearing to the complaint's
alleged deficiency.supra at footnote 4, there is no claim or proof that therefusal obstructed the overall grievance procedure or
undermined the basic bargaining relationship. In these
circumstances, as in Airport Aviation, we find that therefusal to arbitrate did not substantially repudiate the
contract and, thus, did not violate Section 8(a)(5).2. The Respondent excepts to the judge's findingthat the refusal to provide the Union with information
it requested in preparation for arbitration violated Sec-
tion 8(a)(5). The Respondent argues, inter alia, that
this allegation should be dismissed because the plead-
ings do not allege that the Respondent unlawfully
withheld information.We reject this argument. Even where a complaintfails to allege that specific conduct violates the Act,
the Board may find a violation provided the allegation
was fully litigated at the hearing. Parkview FurnitureMfg. Co., 284 NLRB 947, 972 fn. 111 (1987). Here,while the complaint did not specifically allege that the
Respondent unlawfully withheld information, the com-
plaint did allege that certain information was requested
and that it was relevant and necessary to the Union's
performance as bargaining representative at a pending
arbitration.The refusal-to-provide-information allegation wasfully litigated at the hearing. The General Counsel es-
tablished on direct examination that the information
was requested by the Union, that it was relevant, that
the Respondent refused to provide it, and that it was
subsequently provided 3 months later. The Respondent
did not contend that the complaint was insufficient or
object to the General Counsel's questions. In fact, it
cross-examined the General Counsel's witness on this
issue. Thus, the Respondent was on notice concerning
the refusal-to-provide-information allegation, litigated
the matter, and has not now demonstrated that it was
prejudiced by the matters not being specifically alleged
in the complaint allegation. In these circumstances, we
agree with the judge that the Respondent violated Sec-
tion 8(a)(5) by refusing to provide the Union with re-
quested information.63. We adopt the judge's finding that the Respondentviolated Section 8(a)(5) by refusing to remit to the
Union dues and fees deducted from employees' pay-
checks. It is well established that the duty to bargain
includes a duty to check off and remit union dues if
there is a contractual basis for doing so. Hall Indus-tries, 293 NLRB 785, 792 (1989). Here, pursuant to adues-checkoff provision in the collective-bargaining
agreement, the Respondent was required to remit dues
and fees to the Union on a monthly basis. While the
Respondent remitted checked off dues and fees to theUnion until November 2, 1990, it thereafter unilater-ally refused to do so. In these circumstances, we agree
with the judge that this refusal constituted a unilateral
change in the contract and a breach of the duty to bar-
gain in violation of Section 8(a)(5).Contrary to the Respondent's argument, which ourcolleague embraces, we do not believe that, in the cir-
cumstances of this case, the General Counsel was re-
quired to establish that the employees had authorized
the deduction of dues. The Respondent never claimed
that employees had not authorized deduction of dues.
Indeed, the Respondent, at all times, deducted the
dues. What the Respondent failed to do was to trans-mit the deducted dues to the Union. The assigned rea-son for this failure was the fact that an entirely dif-
ferent matter was being litigated before the Board. In
short, there never was an issue whether the employees
had authorized the deduction of dues. Accordingly, we
would not dismiss the complaint simply because the
General Counsel failed to prove facts relating to a
nonissue.Even were we to agree with our dissenting colleaguethat record evidence of written employee authoriza-
tions is necessary to establish a prima facie case, we
find that the pleadings and evidence satisfy this re-
quirement. Thus, the complaint sets forth the contrac-
tual requirement that the Respondent remit dues de-
ducted pursuant to written employee authorizations.
The Respondent admits this contractual requirement.
Further, the record shows that prior to November 2,
1990, the Respondent made monthly remittances to the
Union and that it resumed the remittances in March
1991. Given the contractual requirements and the legal
requirements of Section 302(c)(4) of the Act, it is rea-
sonable to infer that there were employee authoriza-
tions prior to November 2 and after March 1991. The
Respondent does not contend that the employees re-
voked their authorizations on November 2 (assuming
they could have done so) and then reinstated them in
March 1991. In these circumstances, we conclude that
there were employee authorizations between November
2, 1990, and March 1991.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Cherry
Hill Textiles, Inc., Brooklyn, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Delete paragraph 1(b) and renumber the subse-quent paragraphs.2. Substitute the attached notice for that of the ad-ministrative law judge. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
MEMBEROVIATT, dissenting in part.I agree with the majority, and the judge, that the Re-spondent violated Section 8(a)(5) by denying the
Union access to its facilities and by refusing to provide
the requested information. Contrary to my colleagues,
however, I would dismiss the allegation that the Re-
spondent violated Section 8(a)(5) by refusing to remit
dues and fees to the Union.It is well settled that an employer may deduct duesfrom an employee's paycheck only if the employee has
authorized deductions, in writing. Automated WasteDisposal, 288 NLRB 914, 921 (1988); and SouthlandKnitwear, 260 NLRB 642, 653 (1982). Here, there isneither evidence nor even a complaint allegation that
the Respondent had in its possession the written em-
ployee authorizations as required by statute and by the
parties' collective-bargaining agreement during the per-
tinent period. It seems to me, however, that a com-
plaint allegation and the evidence to back it up are
critical to establishing the General Counsel's case-in-
chief, because the employee authorizations are a condi-tion precedent to the operation of the contract clause
requiring the deductions.I do not agree with my colleagues that the com-plaint's reference to the contractual requirement that
the Respondent remit dues deducted ``pursuant to em-
ployee authorizations'' and the Respondent's admis-
sion in its answer establish that signed employee au-
thorizations actually existed. The Respondent admitted
to the fact of the contractual provisionÐthat is all.
And, unlike the majority, I am unwilling to find a vio-
lation based on pieced-together external facts and
``reasonable inferences.'' Instead, I view the existence
of signed employee authorizations as a necessary ele-
ment of, and a condition precedent to, establishing the
alleged violation. Because the General Counsel failed
to prove this element, I would not find that the Re-
spondent violated Section 8(a)(5) by refusing to remit
dues and fees to the Union.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to furnish United ProductionWorkers Union, Local 17±18 (the Union) with senior-
ity data it requests in connection with an employee
grievance alleging a layoff out of seniority.WEWILLNOT
fail to bargain in good faith with theUnion by denying it access to our plants as provided
for in the contract we have with the Union, or by fail-ing to remit to it initiation fees and dues deductedfrom your wages as required by that contract.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.CHERRYHILLTEXTILES, INC.Rhonda Schechtman, Esq., for the General Counsel.Chuck Ellman (BHR & E Associates), of South Orange, NewJersey, for Cherry Hill Textiles, Inc.Sol Bogen, Esq., of New York, New York, for United Pro-duction Workers Union, Local 17-18.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Cherry Hill Textiles, Inc. (the Respondent)
has engaged in unfair labor practices within the meaning of
Section 8(a)(1) and (5) of the National Labor Relations Act
(the Act) by having failed to bargain collectively with United
Production Workers Union, Local 17±18 (the Union). The
answer filed by the Respondent places in issue whether the
Respondent unlawfully (a) refused to furnish the Union with
data it requested in connection with a grievance filed with
it, (b) refused to remit to the Union dues and initiation fees
deducted from employees' wages in accordance with the pro-
visions of the collective-bargaining agreement it has with the
Union, (c) denied access to its facilities to union representa-
tives contrary to the provisions of that agreement, and (d) re-
fused, for a protracted period, to arbitrate a grievance under
the terms of the agreement.The hearing was held in New York City on November 26,1991. Upon the entire record, including my observation of
the demeanor of the witness, and after due consideration of
the brief filed by the General Counsel, I make the followingFINDINGSOF
FACTI. JURISDICTION±LABORORGANIZATION
The Respondent is a New York corporation engaged at itsfacilities in Brooklyn, New York, in the business of dyeing
and finishing textiles. In its operations annually, it meets the
Board's nonretail standard for the assertion of jurisdiction.The Union is a labor organization as defined in Section2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Union represents a unit composed of all the employ-ees of the Respondent, excluding office clerical employees,
professional employees, foreman, guards, managers, and su-
pervisors as defined in the Act. The Respondent and the
Union have a collective-bargaining agreement covering that
unit. The agreement, effective May 1, 1990, to April 30,
1993, provides, in part, that the Respondent will deduct,
from employee wages, initiation fees and union dues and that
it will remit those monies to the Union. The agreement fur-
ther provides that the Union will have access to the Respond- 271CHERRY HILL TEXTILES1A complaint had issued in Case 29±CA±15033 on October 10,1990, based on an unfair labor practice charge filed by another labor
organization (International Ladies' Garment Workers' Union, AFL
CIO). It alleged that Delgadillo was unlawfully laid off because he
supported that labor organization (not the Union in this case). The
hearing in that case closed in December 1991. Very recently, I
issued a decision in that case.2There is nothing in the record, other than the first sentence inthe letter, as to why the Respondent suddenly reneged on its assur-
ances to the Union that it would furnish the information requested.
Nor does the record reflect any plausible reason for the Respond-
ent's seemingly bizarre pronouncements that it would stop remitting
initiation fees and dues to the Union and that it would prohibit unionrepresentatives from entering its facilities to police the collective-
bargaining agreement. These steps may have been taken by the Re-
spondent in connection with a representation case election. An elec-
tion was scheduled for November 20, 1990, in Case 29±RC±7941;
the ILGWU had petitioned in that case to oust the Unon as the col-
lective-bargaining representative of the Respondent's employees. It is
speculative that the Respondent stopped remitting dues and denied
the Union access as a less than subtle attempt to block the election.
If so, the effort failed. The election was held. The results were later
set aside based on an ILGWU objection that the Respondent had
failed to furnish it with a list of names and addresses of the eligible
voters, as I had noted in the decision referred to in fn. 1 above.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ent's facilities to meet with unit employees in policing thatcontract, that layoffs of employees will be done according to
departmental seniority, and that disputes as to the applicabil-
ity of the agreement may be submitted to arbitration by ei-
ther party.In July 1990, unit employee Nidio Delgadillo was laid off.He filed a grievance with the Union protesting his layoff.On August 13, 1990, the Union requested arbitration as toDelgadillo's grievance. On October 2, 1990 it sent a letter
to the Respondent requesting to be furnished, for the period
June through August, 1990, with the following informationÐ
a seniority list, a list of laid-off employees, a list of newly
hired employees and a list of all unit employees with their
dates of hire and the names of the departments they work in.A hearing initially was set for October 10, 1990, to arbi-trate Delgadillo's grievance. The arbitration hearing was
postponed to October 31 at the Respondent's request and
later rescheduled for November 29, 1990. Counsel for the
Respondent assured the Union that the information requested
would be provided to the Union prior to the arbitration of
Delgadillo's grievance as to his layoff.B. The Respondent's Reply to the Union's RequestsOn November 2, 1990, the Respondent's president wrotethe Union, stating:Because of the recent decision of the labor board1wehave made the following decisions:(1) We will not continue to arbitrate the lay-offNidio A. Delgadillo, because we are going to trial on
that same issue.(2) We will not give you the books or records youhave asked for.(3) We will not allow your union to come into ourbuildings.(4) We will no longer send to you the monthlyUnion dues or initiation fees.On November 6, 1990, the Respondent refused access toits facilities to union representatives who had come to meet
with unit employees in accordance with the provisions of the
collective-bargaining agreement, discussed above.As stated in its letter to the Union, the Respondent did notremit to the Union the initiation fees and union dues it had
deducted from employees' wages under the provisions of the
agreement. It did make the remittance but not until March
1991. It also had, until January 14, 1991, refused to arbitrate
Delgadillo's grievance, and failed to furnish the Union with
the information it had requested.2AnalysisBased on the record in this case, the Union was clearlyentitled to the seniority data it requested in connection with
Delgadillo's grievance. Island Creek Coal Co., 292 NLRB480, 487 (1989); Ohio Power Co., 216 NLRB 987, 991(1975). Correspondingly, the Respondent was obligated to
honor the Union's request for that data and its refusal to ful-
fill that obligation constituted a refusal to bargain collec-
tively with the Union. Island Creek Coal, supra.Similarly, the Respondent's refusal to remit to the Unionthe initiation fees and dues it deducted and its refusing Union
representatives access as described above, along with its re-
fusal to arbitrate Delgadillo's grievance, constituted unilateral
changes in the respective terms of the collective-bargaining
agreement it has with the Union and contravened its duty to
bargain collectively with the Union. See Hall Industries, 293NLRB 785, 792 (1989); Sacramento Union, 291 NLRB 540,550 (1988).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization as defined in Section2(5) of the Act.3. The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act by
having(a) Refused to honor the Union's request for seniority datain connection with the grievance filed by a unit employee
that he was laid off out of seniority.(b) Refused to arbitrate the grievance of the employee, al-though the Union requested arbitration thereon as provided
for in the collective-bargaining agreement it has with the Re-
spondent.(c) Refused to remit to the Union initiation fees and duesit deducted from employees' wages for such transmittal, as
required by that agreement.(d) Refused union representatives access to its facilitiesdespite the requirement in that agreement that it grant such
access.4. The unfair labor practices described above affect com-merce within the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The Respondent has since 1991, ceased refusing to comply withits obligations as described above.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe Respondent, Cherry Hill Textiles, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to furnish to United Production WorkersUnion, Local 17±18 (the Union) with seniority data it re-
quested in connection with a grievance filed by a unit em-
ployee, protesting a layoff out of seniority, pursuant to the
provisions of a collective-bargaining agreement providing for
the filing and arbitration of such grievances.(b) Refusing to arbitrate such type grievance.
(c) Refusing to remit to the union initiation fees and duesdeducted from employees' wages for transmittal to the
Union, as required by the terms of a collective-bargaining
agreement.(d) Refusing union representatives access to its facilitiescontrary to the provisions of a collective-bargaining agree-
ment.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.4(a) Post at its Brooklyn, New York facilities copies of theattached notice marked ``Appendix.''5Copies of the notice,on forms provided by the Regional Director for Region 29,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps have been taken to
comply.